Citation Nr: 0634368	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently assigned a 10 percent evaluation.  

2.  Entitlement to an increased rating for left knee laxity, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had verified active service from December 1964 to 
December 1967, with four months of prior, unverified active 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2004, which denied an increased rating for 
osteoarthritis of the left knee, status post medial 
meniscectomy.  In a May 2004 rating decision, the veteran was 
granted a separate 10 percent rating for left knee laxity, 
and the veteran appealed that decision as well.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his November 2004 substantive appeal, the veteran 
requested a Board hearing to be held at the RO (i.e., Travel 
Board hearing), which was scheduled to be held at the St. 
Petersburg RO in September 2006.  However, the veteran failed 
to report for this hearing.  Less than 15 days later, the 
veteran wrote explaining that he had not been able to appear 
for the hearing because three days before the hearing, his 
knee gave way, and swelled to the point where he was not at 
all mobile, and certainly not able to drive 250 miles to the 
hearing.  He stated that this all happened within too short a 
period before the hearing for him to have notified VA in 
writing of his inability to appear.  The undersigned, before 
whom the hearing was to have been held, finds good cause for 
the veteran's failure to report for a hearing, and the 
veteran's hearing should be rescheduled, as per his request.  
See 38 C.F.R. § 20.702(c) (2006).  

The veteran has also enquired as to whether the hearing could 
be scheduled closer to his home.  Unfortunately, it does not 
appear that there are any Travel Board locations closer to 
his home.  However, he should be informed that a personal 
hearing is optional; a hearing is held only at the request of 
a claimant, and not required by the Board.  See 38 C.F.R. § 
20.700(a) (2006) (A hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.).   

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge to be held at the St. 
Petersburg, Florida, RO.  Inform the 
veteran that there are no locations for 
this type of hearing closer to his home, 
but that a hearing is optional, at his 
discretion, and is not required for the 
Board to decide his appeal.  He may, if he 
prefers, submit any arguments he has in 
writing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


